276 S.W.3d 880 (2009)
Betty HAUSER, Appellant,
v.
Dierbergs MARKETS, Respondent.
No. ED 91517.
Missouri Court of Appeals, Eastern District, Division One.
February 10, 2009.
Ellen E. Morgan, Ballwin, MO, for Appellant.
Loretta A. Simon, Richard J. Fitzgerald, Saint Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Betty Hauser ("Claimant") appeals the decision of the Labor and Industrial Relations Commission affirming the Administrative Law Judge's decision to deny compensation on her occupational disease claim against Dierbergs Markets. We find no grounds upon which to reverse the decision of the Commission. Claimant did not satisfy her burden of proving that she sustained an occupational disease. Accordingly, the Commission did not err in denying Claimant benefits.
An extended opinion would have no precedential value. We affirm the Commission's decision under Rule 84.16(b).